         Case 3:19-cv-05126-RAJ Document 31 Filed 05/29/20 Page 1 of 2




                                                       The Honorable Richard A. Jones




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WASHINGTON
                                  AT SEATTLE

ROSE ANN PAUL,                                  CV19-5126 RAJ


       Plaintiff                                PROPOSED Order Awarding Attorney’s
                                                Fees pursuant to Social Security Act Section
                                                406(b)(1)

                                      §
v.                                    §
                                      §
COMMISSIONER OF SOCIAL                §
SECURITY,                             §
                                      §
      Defendant.                      §
______________________________________________________________________________

       Before the Court is the Motion of Plaintiff, Rose Ann Paul, for award of attorney’s
fees pursuant to the Social Security Act Section 206(b)(1). Based on the pleadings as well
as the position of the defendant commissioner, if any,

       IT IS HEREBY ORDERED that attorney fees in the total amount of Ten
Thousand Eight Hundred Sixty-Four Dollars and Fifty Cents ($10,864.50) pursuant to the
Social Security Act Section 206(b)(1).
        Case 3:19-cv-05126-RAJ Document 31 Filed 05/29/20 Page 2 of 2




      The check for attorney’s fees shall be made payable to Plaintiff’s attorney, Edward
      A. Wicklund and mailed to the following address:

      250 South Clinton St.
      Suite 210
      Syracuse, NY 13202

Dated this 29th day of May, 2020.

                                               A
                                               The Honorable Richard A. Jones
                                               United States District Judge
